       Case 2:18-cv-03738-BWA-JCW Document 41 Filed 05/21/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF LOUISIANA

CESAR PERALTA, on behalf of himself and
other persons similarly situated,
               Plaintiff,                        CIVIL ACTION NO. 18-03738

vs.                                              JUDGE BARRY W. ASHE

RACK ROOM SHOES, INC.
         Defendant.                              MAG. JUDGE JOSEPH C. WILKINSON



                                            ORDER

       Considering the parties' joint motion to stay this case pending the completion of a class-

wide settlement agreement in a related case that will resolve all issues pending herein (R. Doc.

40),

       IT IS ORDERED that this mattered is STAYED and ADMINISTRATRIVELY CLOSED

pending the completion of the settlement in Goldschmidt v. Rack Room Shoes Inc., C/A No.

18-21220 (S.D. Fla.). On or before July 19, 2019, the parties must inform this Court of the

status of the aforementioned settlement. Thereafter, either party may move to reopen this case if

the settlement is not completed.




                                               _________________________________
                                               BARRY W. ASHE
                                               UNITED STATES DISTRICT JUDGE
